Case: 21-40557      Document: 00516356436         Page: 1    Date Filed: 06/14/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              June 14, 2022
                                   No. 21-40557                              Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Esteban Ramirez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:21-CR-444


   Before Clement, Graves, and Costa, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          Esteban Ramirez pleaded guilty to transporting an alien within the
   United States in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii) and (a)(1)(B)(i).
   At sentencing, the district court enhanced his total offense level for reckless
   endangerment pursuant to § 2L1.1(b)(6) and for reckless endangerment
   while fleeing pursuant to § 3C1.2. Ramirez did not object and was sentenced
   at the bottom of the guideline range to 37 months of imprisonment. On
   appeal, Ramirez argues that the district court plainly erred by enhancing his
   total offense level pursuant to § 2L1.1(b)(6). We agree and accordingly
   vacate his sentence and remand for resentencing.
Case: 21-40557      Document: 00516356436           Page: 2   Date Filed: 06/14/2022




                                     No. 21-40557


                                          I.
          On January 25, 2021, United States Customs and Border Protection
   (CBP) agents spotted a Dodge Avenger decelerating on a highway in San
   Manuel, Texas. The agents followed the car, noting that it was swerving
   between lanes, had an abnormal bounce, and was driving in tandem with a
   Chevrolet Silverado.     The agents activated their emergency lights and
   attempted to stop the vehicle to conduct an immigration inspection. The
   vehicle initially stopped, allowing the agents to approach.
          Upon arriving at the car, the agents found Ramirez in the driver’s seat,
   one passenger accompanying him in the front, and three unrestrained
   passengers in the back with an additional passenger laying across their laps.
   The agents asked Ramirez to turn off his car and surrender his keys. He fled
   instead. After turning around, Ramirez accelerated to somewhere between
   95 and 105 miles per hour. The agents followed Ramirez for 14 miles until he
   eventually crashed into a GMC Sierra after running a red light.
          Immediately following the collision, the four passengers in the back
   fled on foot. None of them were caught. Ramirez also attempted to flee but
   was quickly apprehended.         Meanwhile, the front passenger, Ruben
   Hernandez (an undocumented alien), remained in the vehicle until he was
   transported to the hospital where he was evaluated for a concussion. Ramirez
   and the driver of the GMC Sierra, J.C., were also transported to the hospital
   for evaluation and treatment. Ramirez and Hernandez avoided serious
   injury, but J.C. suffered three herniated discs.
          On February 23, 2021, a federal grand jury indicted Ramirez, charging
   him with: (1) conspiracy to transport aliens within the United States in
   violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii), (a)(1)(A)(v)(I), and (a)(1)(B)(i);
   and (2) transporting an alien within the United States in violation of
   §§ 1324(a)(1)(A)(ii) and (a)(1)(B)(i). Ramirez entered a guilty plea to count




                                          2
Case: 21-40557       Document: 00516356436          Page: 3   Date Filed: 06/14/2022




                                     No. 21-40557


   two of the indictment after the government agreed to dismiss count one and
   recommend a two-level downward departure for acceptance of responsibility
   pursuant to U.S.S.G. § 3E1.1(a). The district court accepted Ramirez’ plea
   and ordered the United States Probation Office (USPO) to prepare a
   presentence report (PSR).
            The PSR discussed the previously addressed facts and included post-
   arrest testimony from Ramirez, Hernandez, a CBP agent, and J.C. Ramirez
   testified that once he and his passengers were being pursued, Hernandez
   asked him to “open the door so he could jump out.” Ramirez refused, given
   that they were driving at approximately 100 miles per hour.            Shortly
   thereafter, he crashed into J.C. He claimed that the collision occurred
   because the agents following him were distracting him, which took his
   attention away from the red light. He further testified that the airbags
   deployed, and that although he believed Hernandez was unconscious
   following the collision, he later saw him standing, though he looked to be in
   shock.
            Hernandez also gave a statement. According to him, he was picked
   up from a stash house and driven toward Houston. He recalled seeing
   emergency lights, not fearing for his life or thinking that Ramirez was driving
   too fast, and hearing Ramirez tell him and the others to remain calm. He
   could not remember anything else due to his head injury.
            Finally, the PSR included statements from a CBP agent and J.C.
   According to the agent, “the roadways were dry and dark” on the relevant
   evening. Traffic was also light. According to J.C., his three herniated discs
   required him to attend continuing physical rehabilitation.
            At sentencing, the district court adopted the PSR, amending it only to
   grant a third-level reduction for acceptance of responsibility. According to
   the PSR, Ramirez had a total offense level of 22, which was amended to 21




                                          3
Case: 21-40557      Document: 00516356436           Page: 4   Date Filed: 06/14/2022




                                     No. 21-40557


   following the third-level reduction for acceptance of responsibility. His total
   offense level included a base offense level of 12 with the following departures:
   (1) an enhancement to level 18 pursuant to § 2L1.1(b)(6) (reckless
   endangerment); (2) a four-level enhancement pursuant to § 2L1.1(b)(7)(B)
   (serious bodily injury); (3) a two-level enhancement pursuant to § 3C1.2
   (reckless endangerment while fleeing); and (4) the three-level reduction
   pursuant to § 3E1.1(a) (acceptance of responsibility). The PSR calculated his
   criminal history score at zero and his criminal history category at 1. Based on
   these calculations, his guideline range was 37 to 46 months of imprisonment.
          Ramirez objected to the four-level enhancement for serious bodily
   injury under § 2L1.1(b)(7)(B). The district court overruled his objection
   because of J.C.’s injuries. Likewise, he sought a variance pursuant to 18
   U.S.C. § 3553(a), which the district court denied. Instead, the district court
   stated: “But I will sentence you at the low end to a term of 37 months in
   custody.” After the district court entered its judgment, Ramirez timely
   appealed, arguing that the district court erroneously enhanced his sentence
   under § 2L1.1(b)(6).
                                         II.
          Ramirez did not object to the district court’s § 2L1.1(b)(6)
   enhancement; thus, we only review for plain error.            United States v.
   Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To demonstrate
   plain error, Ramirez must show: (1) an error; (2) that is clear or obvious,
   rather than subject to reasonable dispute; and (3) that affects his substantial
   rights. United States v. Escalante-Reyes, 689 F.3d 415, 419 (5th Cir. 2012) (en
   banc) (quoting Puckett v. United States, 556 U.S. 129, 135 (2009)). If he can
   establish the first three prongs, then we have “the discretion to remedy the
   error—discretion which ought to be exercised only if the error seriously




                                          4
Case: 21-40557      Document: 00516356436           Page: 5   Date Filed: 06/14/2022




                                     No. 21-40557


   affect[s] the fairness, integrity or public reputation of judicial proceedings.”
   Escalante-Reyes, 689 F.3d at 419 (quoting Puckett, 556 U.S. at 135).
                                         III.
          We hold that the district court plainly erred by enhancing Ramirez’
   total offense level pursuant to § 2L1.1(b)(6). To begin, we must initially
   consider the interplay between § 2L1.1(b)(6) and § 3C1.2 because the district
   court enhanced Ramirez’ sentence under both provisions. Pursuant to
   § 2L1.1(b)(6), a defendant convicted of transporting an unlawful alien
   receives a sentencing enhancement if “the offense involved intentionally or
   recklessly creating a substantial risk of death or serious bodily injury to
   another person.” According to the commentary for this provision, courts are
   not to apply a § 3C1.2 (reckless endangerment during flight) enhancement in
   addition to a § 2L1.1(b)(6) enhancement if the latter is invoked “solely on the
   basis of conduct related to fleeing from a law enforcement officer.” § 2L1.1
   cmt. n.3.
          Here, in support of the § 2L1.1(b)(6) enhancement, the PSR cited the
   CBP agents’ findings that Ramirez was transporting five undocumented
   aliens, four of whom were unrestrained, plus himself in a vehicle with a
   seating capacity of five. In support of the § 3C1.2 enhancement, the PSR
   cited the 14-mile chase where Ramirez reached speeds of up to 105 miles per
   hour at night. Because the district court enhanced Ramirez’ sentence under
   both provisions, the § 2L1.1(b)(6) enhancement cannot be based on his
   conduct while fleeing from the CBP agents. See § 2L1.1 cmt. n.3. Thus, any
   support for the § 2L1.1(b)(6) enhancement must come from his pre-flight
   activity.
          Ramirez’ pre-flight activity does not support a § 2L1.1(b)(6)
   enhancement, even under plain error review. When determining whether a
   § 2L1.1(b)(6) enhancement is appropriate, we consider five non-exhaustive




                                          5
Case: 21-40557      Document: 00516356436           Page: 6   Date Filed: 06/14/2022




                                     No. 21-40557


   factors: “the availability of oxygen, exposure to temperature extremes, the
   aliens’ ability to communicate with the driver of the vehicle, their ability to
   exit the vehicle quickly, and the danger to them if an accident occurs.”
   United States v. Zuniga-Amezquita, 468 F.3d 886, 889 (5th Cir. 2006). This
   is a fact-specific inquiry, United States v. Mata, 624 F.3d 170, 174 (5th Cir.
   2010) (per curiam), that must uncover “a substantial risk of death or serious
   bodily injury.” Zuniga-Amezquita, 468 F.3d at 889 (emphasis added).
          There is no indication from the undisputed facts that any of the
   undocumented immigrants faced a lack of oxygen, exposure to temperature
   extremes, an inability to communicate with Ramirez, or an inability to exit
   the vehicle quickly. As for the fifth factor, we have been clear: the danger
   associated with not wearing a seatbelt is insufficient to trigger § 2L1.1(b)(6).
   See Zuniga-Amezquita, 468 F.3d at 890; see also United States v. Castelo-
   Palma, 30 F.4th 284, 288–89 (5th Cir. 2022) (“[T]he record does not
   demonstrate that the risk to the aliens was any greater than the risk to an
   ordinary passenger not wearing a seatbelt.”).        Aside from the lack of
   seatbelts, there was some overcrowding in the vehicle. But six passengers in
   a vehicle rated for five is certainly not “severe.” See, e.g., United States v.
   Solis-Garcia, 420 F.3d 511, 515 (5th Cir. 2005) (holding that the defendant’s
   transportation of “eight individuals in a minivan designed to seat seven”—
   even worse, a minivan with only four seats—did not constitute “severe”
   overcrowding).
          Lacking support from the Zuniga-Amezquita factors, the government
   argues that the enhancement is still proper because of other “aggravating
   factors.” Specifically, the government notes that one unrestrained passenger
   was laying horizontally across the laps of the other back-seat passengers;
   Ramirez was traveling over 60 miles-per-hour pre-flight at night; and
   Ramirez was driving “recklessly” and swerving between lanes in tandem
   with another vehicle all while lacking a driver’s license. The government



                                          6
Case: 21-40557       Document: 00516356436          Page: 7   Date Filed: 06/14/2022




                                     No. 21-40557


   concludes that the totality of the circumstances supports the district court’s
   conclusion that Ramirez created a substantial risk of serious bodily injury or
   death for his passengers. We are unpersuaded.
            First, Solis-Garcia already held that a § 2L1.1(b)(6) enhancement was
   improper even when the undocumented aliens there were in an unsecured,
   prone position in the cargo area of a minivan while traveling at highway
   speeds. 420 F.3d at 513. Further, Castelo-Palma reiterated that transporting
   aliens at night does not create a per se substantial risk of serious injury or
   death to another person. 30 F.4th at 288. Thus, that one undocumented
   immigrant was prone, and Ramirez was driving at highway speeds at night, is
   insufficient for a § 2L1.1(b)(6) enhancement. The question, then, is whether
   the additional facts—the swerving, driving in tandem, and lack of a driver’s
   license—change the analysis. We think not.
            To be sure, swerving between lanes while driving in tandem with
   another vehicle can be dangerous, particularly when this occurs at night with
   unrestrained passengers on a highway. But this narrative omits critical facts.
   Yes, it was nighttime, but the roads were dry, traffic was light, and Ramirez
   was driving under the posted speed limit. Further, unlike cases where we
   have affirmed an enhancement based on reckless driving, Ramirez was not
   speeding, off-roading, fleeing—at the relevant time—or the like. See, e.g.,
   United States v. Rojas-Mendoza, 456 F. App’x 477, 479–80 (5th Cir. 2012)
   (per curiam) (unpublished); United States v. Trujillo-Reyes, 318 F. App’x 286,
   288 (5th Cir. 2009) (per curiam) (unpublished); United States v. Aguirre, 354
   F. App’x 916, 920 (5th Cir. 2009) (per curiam) (unpublished). Ramirez’
   conduct was certainly unsafe, but that does not mean that he created a
   substantial risk of death or serious bodily injury. Finding otherwise was plain
   error.




                                          7
Case: 21-40557      Document: 00516356436              Page: 8   Date Filed: 06/14/2022




                                        No. 21-40557


          Ramirez has also shown “a reasonable probability that, but for the
   error, the outcome of the proceeding would have been different.” United
   States v. Nino-Carreon, 910 F.3d 194, 197 (5th Cir. 2018) (quoting Rosales-
   Mireles v. United States, 138 S. Ct. 1897, 1904–05 (2018)). If the district court
   had not enhanced Ramirez’ sentence under § 2L1.1(b)(6) and § 3C1.2, there
   would have been two other possible sentencing outcomes: (1) the district
   court could have applied § 2L1.1(b)(6) to all his conduct, foregoing the
   § 3C1.2 enhancement altogether; or (2) the district court could have only
   applied the § 3C1.2 enhancement. Under option one, Ramirez’ guideline
   range would have been 30 to 37 months. Under option two, his guideline
   range would have been 18 to 24 months. Ramirez’ actual sentence of 37
   months of imprisonment, which was explicitly adopted as a sentence at the
   bottom of the guideline range, is at the top of the guideline range for an option
   one sentence and outside the guideline range for an option two sentence.
   Such discrepancy plainly shows that the district court’s error affected
   Ramirez’ substantial rights and that relief should be granted. See Urbina-
   Fuentes, 900 F.3d at 699 (5th Cir. 2018) (“[I]t is clear from Rosales-Mireles
   that the Court expects relief to ‘ordinar[il]y’ be available to defendants in
   sentencing cases when the first three prongs were met.” (quoting Rosales-
   Mireles, 138 S. Ct. at 1911)).
                                    *        *         *
          The district court’s sentence is VACATED, and the case is
   REMANDED for resentencing.




                                             8